LARRY D. VAUGHT, Judge, dissenting. The majority opinion’s focus is misplaced in this case. The issue presented is not whether the Arkansas Department of 110Human Services (DHS) was negligent in placing R.M. with the Popes. And while Pope’s goddaughter is undoubtedly and unfortunately a victim in this scenario, we must keep in mind that this case is about R.M. and whether Pope neglected him pursuant to the Adult and Long-Term Care Facility Resident Maltreatment Act. On that issue, the administrative law judge (ALJ) concluded that “there was a preponderance of the evidence to show that Pope neglected R.M. by failing to provide the necessary supervision to R.M., an impaired person.” Our review is of the administrative decision and not that of the trial court. Ark. Dep’t of Human Servs. v. Koprovic, 2012 Ark. App. 645, at 6, 2012 WL 5438952. And it is well settled that we must affirm the decision of an administrative agency if there is substantial evidence of record to support it and it is not arbitrary, capricious, or characterized by an abuse of discretion. Files v. Ark. State Highway & Transp. Dep’t, 325 Ark. 291, 299, 925 S.W.2d 404, 409 (1996); Fontana v. Gunter, 11 Ark.App. 214, 215, 669 S.W.2d 487, 488 (1984); see also Ark.Code Ann. § 25-15-212(h)(6), (6) (Repl.2002). Because substantial evidence supports the ALJ’s decision that R.M. was neglected as a result of the sexual-abuse incident and that Pope’s supervision was not reasonable, I would affirm the decision and reverse the trial court. Therefore, I dissent. The ALJ’s finding of negligence was primarily based on Pope’s testimony admitting that she was aware of R.M.’s 2009 sexual contact with a four-year-old minor, that she was told by ICM that R.M. was to “never be left alone with children at any time,” and that her goddaughter was alone in a room with R.M. Further evidence of negligent | n supervision cited by the ALJ was the actual sexual abuse R.M. perpetrated against Pope’s five-year-old goddaughter while she was alone with him in his room and R.M.’s incarceration and reassignment to a more restrictive setting following the incident. Pope insists that other evidence in this case establishes that she was supervising R.M. at the time of the incident. She cites evidence that she denied her goddaughter’s request to go into R.M.’s room when Pope was in the living room with visitors; she required her goddaughter to sit in the doorway of R.M.’s room, about eight feet away from Pope; and while visiting with company, Pope was also watching the child. She contends that she looked away only for a couple of minutes. She argues, “If losing sight of a child for a period of two (2) minutes could be deemed neglect, every parent in the world would be guilty of neglect under the rigorous standard DHS is attempting to impose.” However, this case is not about what amount of supervision “every parent in the world” should be providing their children. Rather, this case is about the amount of supervision Pope was required to provide R.M. And despite the fact that the ALJ assumed the facts relied on by Pope to be true, it still found that she was negligent in her supervision of R.M. based on the undisputed evidence that she knew of R.M.’s proclivity to engage in sexual misconduct with children, she knew R.M. had to be supervised at all times in the presence of children, she did not supervise R.M. for a period of at least two minutes when he was left alone in his bedroom with a child, and in that time period R.M. sexually abused the child. These undisputed facts constitute substantial evidence supporting 112the ALJ’s decision that Pope negligently supervised R.M. In other words, these undisputed facts constitute valid, legal, and persuasive evidence that a reasonable mind might accept to support the ALJ’s decision and force the mind to pass beyond conjecture. Olsten Health Servs., Inc. v. Ark. Health Servs. Comm’n, 69 Ark.App. 318, 320, 12 S.W.3d 656, 661 (2000). I would further hold that the ALJ’s finding was not an abuse of its discretion. To establish an abuse of discretion, it must be shown that the agency’s discretion was improvidently exercised, i.e., exercised thoughtlessly and without due consideration. Koprovic, 2012 Ark. App. 645, at 7, 2012 WL 5438952. It is the prerogative of the agency to believe or disbelieve any witness and also to decide what weight to accord the evidence. Id. There is no evidence in this case that the ALJ exercised its discretion improvidently or without due consideration. To the contrary, the ALJ held a hearing and accepted testimony from multiple witnesses. The ALJ’s final order is five-and-a-half pages long, and it includes citations to documentary evidence and statutory authority, multiple findings of fact, and conclusions of law. Furthermore, it is a decision supported by substantial evidence. In sum, the ALJ found that Pope negligently supervised R.M. by permitting him, an impaired person, to be in the position to act out a known propensity for abuse. As a result, R.M. was harmed. He was incarcerated and then reassigned to a more restrictive 1 ^setting. The undisputed and substantial evidence supports the ALJ’s conclusion. Accordingly, I dissent. GRUBER, J., joins.